DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are presented for examination.

Priority
The Applicants’ claim for priority based upon U.S Patent Application 15/710,783 filed on September 20, 2017 is duly noted by the examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on February 1, 2021 and March 29, 2022 have been considered by the examiner

Terminal Disclaimer
The terminal disclaimer filed on April 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,796,558, U.S. Patent 10,522,027,and U.S. Patent 10,319,213 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 6, 7, 8, 13, 14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The most similar art of record, Rodriguez et al. [U.S. Patent Publication 2013/0007482], discloses an algorithm used for aiding in the monitoring of the temperature of a power pack of a device (paragraph 0018), the determination if a power pack’s temperature is within a predefined threshold (paragraph 0017), a device changing the communications channel once a temperature threshold has been exceeded (paragraphs 0047 and 0052, as well as figure 3, items 305, 308, 310, 312, and 314), and the measurement of a temperature of a device to determine if the temperature is within a temperature threshold (paragraph 0047).  The second most similar art of record, Daoura et al. [U.S. Patent Publication 2015/0356862], discloses an alert provided to a user when a monitored temperature exceeds a threshold (paragraph 0065).  However, no art of record discloses an altering the at least one function includes altering respective functions of a transceiver and/or the illuminator.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Rodriguez et al. [U.S. Patent Publication 2013/0007482], discloses an algorithm used for aiding in the monitoring of the temperature of a power pack of a device (paragraph 0018), the determination if a power pack’s temperature is within a predefined threshold (paragraph 0017), a device changing the communications channel once a temperature threshold has been exceeded (paragraphs 0047 and 0052, as well as figure 3, items 305, 308, 310, 312, and 314), and the measurement of a temperature of a device to determine if the temperature is within a temperature threshold (paragraph 0047).  The second most similar art of record, Daoura et al. [U.S. Patent Publication 2015/0356862], discloses an alert provided to a user when a monitored temperature exceeds a threshold (paragraph 0065).  However, no art of record discloses the temperature threshold being selected from at least a first temperature threshold and a second temperature threshold where the first temperature threshold corresponding to a higher voltage and lower temperature than the second temperature threshold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 10, 11, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. [U.S. Patent Publication 2013/0007482] in view of Daoura et al. [U.S. Patent Publication 2015/0356862]

With regard to claim 2, Rodriguez et al. meets the limitations of:
a method for operating a battery-powered device mounted at a structure, the method comprising measuring an operating temperature of the device [an algorithm used for aiding in the monitoring of the temperature of a power pack of a device via the use of a temperature monitor (paragraphs 0018 and 0033 as well as figure 2, item 212)]
determining whether the operating temperature satisfies a condition related to a temperature threshold [the determination if a power pack’s temperature is within a predefined threshold (paragraph 0017)]
altering operation of the device, including altering at least one function of the device [a device changing the communications channel once a temperature threshold has been exceeded (paragraphs 0047 and 0052, as well as figure 3, items 305, 308, 310, 312, and 314)]
measuring a subsequent operating temperature of the device [the measurement of a temperature of a device (paragraph 0047 and figure 3, item 304)]
determining whether the subsequent operating temperature satisfies the condition related to the temperature threshold [the measurement of a temperature of a device to determine if the temperature is within a temperature threshold (paragraph 0047)]
and in response to a determination that the subsequent operating temperature satisfies the condition related to the temperature threshold, forgoing altering operation of the device [no change in operation taking place once it has been determined an operating temperature is within a threshold (paragraph 0047 and figure 3, items 304, 320, and 322)]
However, Rodriguez et al. fails to disclose of in response to a determination that the operating temperature does not satisfy the condition related to the temperature threshold, providing one or more users with information related to the operating temperature.  In the field of electronic monitoring systems, Daoura et al. teaches:
in response to a determination that the operating temperature does not satisfy the condition related to the temperature threshold: providing one or more users with information related to the operating temperature [an alert provided to a user when a monitored temperature exceeds a threshold (paragraph 0065)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Rodriguez et al. and Dauora et al. to create an electronic device which alters its operation once the device determines the temperature of the device exceeds a temperature threshold in order to prevent the device from being damaged from excessive amounts of heat generated by the device while it is in operation wherein the motivation to combine is to prevent heat buildup within a device while it is operating at high power consumption modes (Rodriguez et al., paragraph 0003).

	With regard to claim 3, Rodriguez et al. meets the limitation of:
the at least one function is associated with non- user facing features of the device [a power pack capacity monitor integrated into the circuitry of an electronic device where said monitor is internal (paragraph 0056 and figure 4, item 422)]

With regard to claim 5, Rodiguez et al. meets the limitation of:
the at least one function of the device includes a second function of the device to decrease the operating temperature of the device when the operating temperature does not satisfy the condition related to the temperature threshold, wherein the condition is a high temperature [a device changing the communications channel once a temperature threshold has been exceeded (paragraphs 0047 and 0052, as well as figure 3, items 305, 308, 310, 312, and 314)]

With regard to claim 10, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.

	With regard to claim 11, Rodriguez et al. meets the limitation of:
measuring a voltage of the battery [a battery voltage being measured (paragraph 0057)]
determining the temperature threshold based on the measured voltage of the battery [the determination if a power pack’s temperature is within a predefined threshold (paragraph 0017)]

With regard to claim 15, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.

With regard to claim 16, please refer to the rejection for claim 3 as the citations meet the limitations of the present claim.

With regard to claim 18, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. [U.S. Patent Publication 2013/0007482] in view of Daoura et al. [U.S. Patent Publication 2015/0356862], and in further view of Peh et al. [U.S. Patent Publication 2016/0043447]

With regard to claim 4, Rodriguez et al. meets the limitation of:
the operating temperature does not satisfy the condition related to the temperature threshold [the determination if a power pack’s temperature is within a predefined threshold (paragraph 0017)]
However, the combination of Rodriguez et al. and Daoura et al. fails to disclose of the at least one function of the device includes a first function of the device to increase the operating temperature of the device when wherein the condition is a low temperature.  In the field of electronic devices, Peh et al. teaches:
the at least one function of the device includes a first function of the device to increase the operating temperature of the device when wherein the condition is a low temperature [the discharging of a battery to increase the battery’s temperature (paragraph 0022)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Rodriguez et al., Daoura et al., and Peh et al. to create an electronic device which alters its operation once the device determines the temperature of the device has not exceeded a temperature threshold and heats itself using electrical energy from its battery in order to prevent the device from being damaged from a lack of heat wherein the motivation to combine is to prevent heat buildup within a device while it is operating at high power consumption modes (Rodriguez et al., paragraph 0003).

With regard to claim 17, please refer to the rejection for claim 4 as the citations meet the limitations of the present claim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. [U.S. Patent Publication 2013/0007482] in view of Daoura et al. [U.S. Patent Publication 2015/0356862], and in further view of Ishikawa [U.S. Patent Publication 2014/0197803]

With regard to claim 9, the combination of Rodriguez et al. and Daoura et al. fails to disclose of the device further includes a fan, and altering the operation of the device includes activating the fan.  In the field of electronic devices, Ishikawa discloses
the device further includes a fan, and altering the operation of the device includes activating the fan [a cooling fan being activated to reduce the temperature of a battery pack (paragraph 0073)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Rodriguez et al., Dauora et al., and Ishikawa to create an electronic device which activates a cooling fan once the device determines the temperature of the device exceeds a temperature threshold in order to prevent the device from being damaged from excessive amounts of heat generated by the device while it is in operation wherein the motivation to combine is to prevent heat buildup within a device while it is operating at high power consumption modes (Rodriguez et al., paragraph 0003).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. [U.S. Patent Publication 2013/0007482] in view of Daoura et al. [U.S. Patent Publication 2015/0356862], and in further view of Scalisi [U.S. Patent Publication 2017/0280109]

With regard to claim 21, the combination of Rodriguez et al. and Daoura et al. fails to disclose of the device being electrically connected to a chime via a bypass unit.  In the field of electronic devices, Scalisi teaches:
the device is electrically connected to a chime via a bypass unit [a doorbell system where the chime, connected to a user’s phone via a server, is not activated and instead an alert is sent to the user’s phone (paragraphs 0107 and 0327, as well as figure 1, items 200, 202, 204, and 206)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Rodriguez et al., Dauora et al., and Scalisi to create an electronic device which alters its operation in the form of not activating a chime once the device determines the temperature of the device exceeds a temperature threshold in order to prevent the device from being damaged from excessive amounts of heat generated by the device while it is in operation wherein the motivation to combine is to prevent heat buildup within a device while it is operating at high power consumption modes (Rodriguez et al., paragraph 0003).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2018/0322743 to Chen et al. discloses a doorbell device where
the chime is determined by the detected voltage level.
U.S. Patent Publication 2016/0191864 to Siminoff et al. discloses a wireless entrance communication device.
U.S. Patent Publication 2012/0056746 to Kaigler et al. discloses monitoring systems, devices, and methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689